IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


THOMAS COSTA AND KAREN COSTA,             : No. 216 MAL 2017
AND ELMTOWNE GARDENS, LLC,                :
                                          :
                  Petitioners             : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
           v.                             :
                                          :
                                          :
CITY OF ALLENTOWN,                        :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of October, 2017, the Petition for Allowance of Appeal is

DENIED.